                  Case 6:19-ap-00141-KSJ            Doc 52      Filed 02/26/20       Page 1 of 1

 [jiffyordanh] [Bench Order No Hearing AP +]




                                                 ORDERED.
            Dated: February 26, 2020




                                    UNITED STATES BANKRUPTCY COURT
                                       MIDDLE DISTRICT OF FLORIDA
                                            ORLANDO DIVISION
                                            www.flmb.uscourts.gov

In re:                                             Case No. 6:18−bk−07478−KSJ
Abdiel Echeverria                                  Chapter 7
Isabel Santamaria
________Debtor*________/

Abdiel Echeverria

          Plaintiff*


                                                   Adv. Pro. No. 6:19−ap−00141−KSJ
vs.

National Auto Finance Company, Inc

________Defendant*________/


                                        ORDER GRANTING RESPONSE

            THIS CASE came on for consideration without a hearing of the Response (Doc. 51 ), filed
         by Plaintiff Abdiel Echeverria .

            The Court having considered the record, the Response is Granted .

            Defendants are directed to produce the servicing agreement between them as well as all
         other communications with the Debtors or other requested documents not previously produced
         no later than March 27, 2020.

             The Court in its discretion may file written findings of facts and conclusions of law at a
         later date.

            Service Instructions:

            The Clerk's office is directed to serve a copy of this order on interested non−CM/ECF
         users.

         *All references to "Debtor" shall include and refer to both of the debtors in a case filed jointly
         by two individuals.
